DETAILED ACTION
Status of the Application
	Claims 1-2, 4-22 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment of claims 1-2, 9 cancellation of claim 3, and amendments to the specification as submitted in a communication filed on 1/14/2021 are acknowledged.
Claims 11-22 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-2, 4-10 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The disclosure was objected to because it contained an embedded hyperlink and/or other form of browser-executable code.  In view of Applicant’s amendment, this objection is hereby withdrawn.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 4-6 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. New grounds of rejection are necessitated by amendment. 
Claims 4-6 are indefinite in the recitation of “…recombinant cell of claim 3 wherein the carbon substrate is….” for the following reasons.  The claims are dependent upon claim 3, which has been cancelled.  For examination purposes, it will be assumed that these claims depend from claim 1.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-2, 4-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to define  that the first polynucleotide encodes a protein or fragment thereof having CAD activity for producing itaconic acid  from a  carbon source and defines the homologue as having at least 80% sequence identity with the first, second or third polynucleotide. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, it is noted that the claims require a genus of nucleic acid with substantial structural variability.  A polynucleotide having 80% sequence identity with the polynucleotide of  SEQ ID NO: 1 allows for any combination of 295 nucleotides modifications within  SEQ ID NO: 1 (295 = 0.2x1473; SEQ ID NO: 1 has 1473 nucleotides), wherein each modification can alter one codon.  As such, a polypeptide encoded by a polynucleotide having at least 80% sequence identity with the polynucleotide of SEQ ID NO: 1 can have 39.8% sequence identity with the polypeptide of SEQ ID NO: 4, which is encoded by the polynucleotide of SEQ ID NO: 1 (SEQ ID NO: 4 has 490 amino acids; 39.8% = 100% - 295x100/490). See alignment below. Similarly, a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 2 can have any combination of 56 nucleotide modifications within SEQ ID NO: 2 (56 = 0.2x279; SEQ ID A/(N-A)!/A!, where N is the length in amino acids of the reference polypeptide and A is the number of allowed substitutions.  Thus, the total number of variants of the polypeptide of SEQ ID NO: 4 having 39.8% sequence identity with the polypeptide of SEQ ID NO: 4 that result from amino acid substitutions is 490!x19295/(490-295)!/295!  or 6.91x10518 variants.  A similar calculation for substitution variants of the polypeptide of SEQ ID NO: 9 having 39.1% sequence identity with the polypeptide of SEQ ID NO: 9 yields 92!x1956/(92-56)!/56!  or 1.91x1097 variants.  
A sufficient written description of a genus of polynucleotides and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide or amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, the recited structural feature, i.e., 80% sequence identity to SEQ ID NO: 1 or SEQ ID NO: 2, is not representative of all the members of the genus of polynucleotides recited since there is no information as to the structural elements within the polynucleotides of  SEQ ID NO: 1 or SEQ ID NO: 2 that are essential to encode a protein having the desired activity, which are the remaining structural elements required in the recited polynucleotides in addition to those recited in the claims such that the desired activity is displayed, or a correlation between structure and function which would provide those unknown structural features.   Since the specification and the prior art are silent with regard to the structural features required to encode a protein with the desired activity, it is unclear as to how one of skill in the art can determine from an infinite number of variants those that encode proteins with cis-aconitic acid decarboxylase activity and polyhydroxyalkanoate (PHA) synthesis repressor activity.  Therefore, one of skill in the art cannot 

SEQ ID NO:1
RESULT 9
US-16-509-794-4
; Sequence 4, Application US/16509794
; GENERAL INFORMATION
;  APPLICANT: City University of Hong Kong
;  TITLE OF INVENTION: RECOMBINANT CELL AND METHOD OF PRODUCING ITACONIC ACID
;  FILE REFERENCE: HFP08761
;  CURRENT APPLICATION NUMBER: US/16/509,794
;  CURRENT FILING DATE: 2019-07-12
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 490
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthesized
US-16-509-794-4

Alignment Scores:
Length:                 490    
Score:                  2548.00        Matches:       490    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            96.2%          Indels:        0      
DB:                     109            Gaps:          0      

US-16-509-794-1 (1-1473) x US-16-509-794-4 (1-490)

Qy          1 ATGACCAAGCAGTCCGCCGATTCGAACGCCAAGTCGGGCGTCACGAGCGAGATCTGCCAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetThrLysGlnSerAlaAspSerAsnAlaLysSerGlyValThrSerGluIleCysHis 20

Qy         61 TGGGCCTCGAACCTGGCCACCGACGATATCCCCTCCGACGTGCTGGAACGCGCGAAGTAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 TrpAlaSerAsnLeuAlaThrAspAspIleProSerAspValLeuGluArgAlaLysTyr 40

Qy        121 CTGATCCTTGACGGCATCGCCTGCGCCTGGGTCGGCGCACGAGTGCCCTGGAGCGAGAAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 LeuIleLeuAspGlyIleAlaCysAlaTrpValGlyAlaArgValProTrpSerGluLys 60

Qy        181 TACGTCCAGGCAACGATGAGCTTCGAGCCGCCGGGCGCGTGCCGCGTCATCGGGTACGGC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TyrValGlnAlaThrMetSerPheGluProProGlyAlaCysArgValIleGlyTyrGly 80

Qy        241 CAGAAGCTGGGGCCGGTGGCCGCCGCTATGACGAACTCGGCCTTCATCCAGGCGACCGAG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         81 GlnLysLeuGlyProValAlaAlaAlaMetThrAsnSerAlaPheIleGlnAlaThrGlu 100

Qy        301 CTCGACGACTACCACTCCGAAGCACCGCTGCATTCCGCCTCGATCGTCCTCCCGGCCGTC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        101 LeuAspAspTyrHisSerGluAlaProLeuHisSerAlaSerIleValLeuProAlaVal 120

Qy        361 TTCGCGGCCAGTGAGGTGTTGGCCGAGCAGGGCAAGACCATCTCCGGCATCGACGTGATC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 PheAlaAlaSerGluValLeuAlaGluGlnGlyLysThrIleSerGlyIleAspValIle 140

Qy        421 CTCGCTGCGATCGTAGGCTTCGAGTCCGGCCCCAGGATCGGCAAGGCCATCTACGGCTCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        141 LeuAlaAlaIleValGlyPheGluSerGlyProArgIleGlyLysAlaIleTyrGlySer 160

Qy        481 GACCTCCTGAACAACGGCTGGCACTGCGGGGCCGTCTACGGTGCCCCGGCGGGCGCCCTG 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        541 GCGACGGGCAAGCTCCTCGGCCTGACGCCGGACTCCATGGAAGATGCCTTAGGTATCGCC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AlaThrGlyLysLeuLeuGlyLeuThrProAspSerMetGluAspAlaLeuGlyIleAla 200

Qy        601 TGCACCCAGGCCTGCGGCCTGATGTCGGCGCAGTACGGCGGCATGGTCAAGCGCGTCCAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        201 CysThrGlnAlaCysGlyLeuMetSerAlaGlnTyrGlyGlyMetValLysArgValGln 220

Qy        661 CACGGGTTCGCCGCTAGGAACGGGTTGCTTGGCGGCCTCCTGGCCCACGGTGGTTACGAG 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        221 HisGlyPheAlaAlaArgAsnGlyLeuLeuGlyGlyLeuLeuAlaHisGlyGlyTyrGlu 240

Qy        721 GCGATGAAGGGCGTGCTGGAGCGCTCTTACGGCGGCTTCCTGAAGATGTTCACCAAGGGC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AlaMetLysGlyValLeuGluArgSerTyrGlyGlyPheLeuLysMetPheThrLysGly 260

Qy        781 AACGGACGGGAGCCGCCCTACAAAGAGGAAGAGGTCGTCGCGGGCCTGGGCAGCTTCTGG 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        261 AsnGlyArgGluProProTyrLysGluGluGluValValAlaGlyLeuGlySerPheTrp 280

Qy        841 CACACCTTCACGATTCGGATCAAGCTCTATGCGTGCTGCGGCTTGGTGCACGGTCCGGTT 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        281 HisThrPheThrIleArgIleLysLeuTyrAlaCysCysGlyLeuValHisGlyProVal 300

Qy        901 GAGGCCATCGAGAACCTCCAGGGCCGCTACCCGGAACTCCTGAACCGCGCCAACCTGTCC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GluAlaIleGluAsnLeuGlnGlyArgTyrProGluLeuLeuAsnArgAlaAsnLeuSer 320

Qy        961 AACATCCGGCATGTCCACGTCCAGCTGAGCACCGCCTCGAACTCGCATTGCGGCTGGATC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        321 AsnIleArgHisValHisValGlnLeuSerThrAlaSerAsnSerHisCysGlyTrpIle 340

Qy       1021 CCCGAGGAGCGTCCGATCTCGTCCATTGCCGGCCAGATGTCGGTGGCGTATATCCTGGCG 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        341 ProGluGluArgProIleSerSerIleAlaGlyGlnMetSerValAlaTyrIleLeuAla 360

Qy       1081 GTGCAGCTCGTCGACCAGCAGTGCCTGCTCAGCCAGTTCTCGGAGTTCGATGACAACCTT 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 ValGlnLeuValAspGlnGlnCysLeuLeuSerGlnPheSerGluPheAspAspAsnLeu 380

Qy       1141 GAGCGGCCTGAAGTCTGGGACCTCGCCCGCAAGGTCACCTCCTCGCAGAGCGAGGAGTTC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        381 GluArgProGluValTrpAspLeuAlaArgLysValThrSerSerGlnSerGluGluPhe 400

Qy       1201 GACCAGGACGGCAACTGCCTCAGCGCAGGCCGCGTGAGGATCGAGTTCAACGACGGCTCC 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        401 AspGlnAspGlyAsnCysLeuSerAlaGlyArgValArgIleGluPheAsnAspGlySer 420

Qy       1261 TCCATCACGGAATCGGTCGAGAAGCCCCTGGGCGTCAAGGAGCCGATGCCGAACGAGCGC 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SerIleThrGluSerValGluLysProLeuGlyValLysGluProMetProAsnGluArg 440

Qy       1321 ATCCTGCACAAGTACCGCACGCTGGCGGGTTCGGTCACGGACGAGTCCCGCGTCAAGGAG 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        441 IleLeuHisLysTyrArgThrLeuAlaGlySerValThrAspGluSerArgValLysGlu 460

Qy       1381 ATCGAGGATCTCGTGCTGGGCCTGGATCGCCTCACCGACATCTCACCGCTTCTCGAGCTG 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        461 IleGluAspLeuValLeuGlyLeuAspArgLeuThrAspIleSerProLeuLeuGluLeu 480

Qy       1441 CTCAACTGCCCGGTCAAGAGCCCGCTGGTG 1470
              ||||||||||||||||||||||||||||||
Db        481 LeuAsnCysProValLysSerProLeuVal 490


SEQ ID NO:2
RESULT 1
US-16-509-794-9
; Sequence 9, Application US/16509794

;  APPLICANT: City University of Hong Kong
;  TITLE OF INVENTION: RECOMBINANT CELL AND METHOD OF PRODUCING ITACONIC ACID
;  FILE REFERENCE: HFP08761
;  CURRENT APPLICATION NUMBER: US/16/509,794
;  CURRENT FILING DATE: 2019-07-12
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 9
;  LENGTH: 92
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthesized
US-16-509-794-9

Alignment Scores:
Length:                 92     
Score:                  467.00         Matches:       92     
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            95.9%          Indels:        0      
DB:                     109            Gaps:          0      

US-16-509-794-2 (1-279) x US-16-509-794-9 (1-92)

Qy          1 ATGGCCGAGAACGGCAGGGCGCATCAGACCGTCATCAAGAAGTACGCCAATCGCCGGCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MetAlaGluAsnGlyArgAlaHisGlnThrValIleLysLysTyrAlaAsnArgArgLeu 20

Qy         61 TATCACACCGGCACCTCCACCTACGTCACGCTCGAAGACCTCGCGACGATGGTGCAGAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         21 TyrHisThrGlyThrSerThrTyrValThrLeuGluAspLeuAlaThrMetValGlnAsn 40

Qy        121 GGCGAAGACTTCATCGTCTACGACGCACGCTCGGGCGACGACATCACCCGCTCGGTGCTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         41 GlyGluAspPheIleValTyrAspAlaArgSerGlyAspAspIleThrArgSerValLeu 60

Qy        181 ACGCAGATCATCTTCGAGCAGGAGAACAAGGCCGGCGACGACAATCTGCTGCCGGTGGCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ThrGlnIleIlePheGluGlnGluAsnLysAlaGlyAspAspAsnLeuLeuProValAla 80

Qy        241 TTCCTGCGGCAGCTGATCCGCTTCTACGCTGCAGAG 276
              ||||||||||||||||||||||||||||||||||||
Db         81 PheLeuArgGlnLeuIleArgPheTyrAlaAlaGlu 92


Claims 1-2, 4-10 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant cell that has a polynucleotide that comprises SEQ ID NO: 1 and also has a polynucleotide that comprises SEQ ID NO: 2, does not reasonably provide enablement for a recombinant cell that comprises a polynucleotide that encodes a protein having cis-aconitate decarboxylase activity and has 80% sequence identity to the polynucleotide of SEQ ID NO: 1 and also comprises a polynucleotide encoding a protein having any activity and 80% sequence identity to the polynucleotide of SEQ ID NO: 2.  The specification does not make and/or use  the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended to define  that the first polynucleotide encodes a protein or fragment thereof having CAD activity for producing itaconic acid  from a  carbon source and defines the homologue as having at least 80% sequence identity with the first, second or third polynucleotide. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the amendments made to claim 1.  However, it is reiterated herein that the claims require nucleic acids with substantial structural variability.  As explained above, a polynucleotide having 80% sequence identity with the polynucleotide of  SEQ ID NO: 1 allows for any combination of 295 nucleotides modifications within  SEQ ID NO: 1 and can encode a protein having 39.8% sequence identity with the polypeptide of SEQ ID NO: 4 (encoded by SEQ ID NO: 1).  See discussion above. Also, as discussed above, a polynucleotide having 80% sequence identity with the polynucleotide of SEQ ID NO: 2 can encode a polypeptide having at least 39.1% sequence identity with the polypeptide of SEQ ID NO: 9, which is encoded by the polynucleotide of SEQ ID NO: 2.  See alignment above.  As calculated above, the total number of variants of the polypeptide of SEQ ID NO: 4 having 39.8% sequence identity with the polypeptide of SEQ ID NO: 4 that result from amino acid substitutions is 490!x19295/(490-295)!/295!  or 6.91x10518 variants.  The total number of variants of the polypeptide of SEQ ID NO: 9 having 39.1% sequence identity with the polypeptide of SEQ ID NO: 9 yields 92!x1956/(92-56)!/56!  or 1.91x1097 variants.   In the case of claim 2, the genus of polynucleotides required can encode proteins having any function.  It is reiterated herein that in the absence of a rational and predictable scheme for selecting those variants, from an infinite number of variants, more likely to encode a protein with the desired function, one of skill in the art would have to test an immense number of polynucleotides to find those that can be used in the claimed invention.  That is not deemed routine 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-2, 4-8, 10 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (Engineering methylotrophic bacteria for the production of itaconic acid from renewable simple carbon sources; M68 poster presented on May 1, 2017 at the 39th Symposium on Biotechnology for Fuels and Chemicals, San Francisco, CA) as evidenced by Korotkova et al. (GenBank accession number AF287907, 3/18/2005) and Zhao et al. (GenBank accession number MH298057, 5/19/2018).  
The evidence by Zhao et al. is necessitated by amendment. This rejection is maintained for the reasons of record and those set forth below. 
Applicant requests reconsideration because the cited reference does not explicitly disclose a recombinant cell having the polynucleotide of SEQ ID NO: 1.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Claims 1-2, 4-8, 10 as amended are directed in part to a recombinant M. extorquens AM1 cell that comprises a polynucleotide having at least 80% sequence identity with the polynucleotide of SEQ ID NO: 1 that encodes an Aspergillus terreus cis-aconitate decarboxylase and a polynucleotide that comprises SEQ ID NO: 2, wherein the recombinant M. extorquens AM1 cell can produce itaconic acid from methanol, wherein the polynucleotide that encodes an Aspergillus terreus cis-aconitate decarboxylase is operably linked to a promoter having any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As indicated in the prior Office action, the abstract by Lim et al. states “In order to develop a sustainable and cost-effective method to produce itaconic acid, we explored a bacterial system utilizing renewable simple carbon sources. In this study, we employed Methylobacterium extorquens AM1, which is a facultative methylotrophic bacterial species capable of using multiple types of carbon compounds including various C-1 carbon compounds such as methanol and formate but not methane, as the host for Aspergillus terreus, which encodes an enzyme to convert cis-aconitic acid to itaconic acid, was chemically synthesized and cloned into an expression plasmid. The introduction of this recombinant plasmid into M. extorquens AM1 successfully enabled the production of itaconic acid from C-1 carbon sources”.   As evidenced by Zhao et al., the polynucleotide encoding the Aspergillus terreus cis-aconitate decarboxylase of Lim et al. has 82.3% sequence identity with the polynucleotide of SEQ ID NO: 1 (82.3% = 1213x100/1473; SEQ ID NO: 1 has 1473 nucleotides).  See alignment below.   As explained in the prior Office action, Korotkova et al.  discloses that Methylobacterium extorquens endogenously comprises a polynucleotide that comprises nucleotides 1-262 of SEQ ID NO: 2.  See alignment below.  Therefore, the Methylobacterium extorquens of Lim et al. endogenously comprises a polynucleotide which is a variant of the polynucleotide of SEQ ID NO: 2 having 96% sequence identity with the polynucleotide of SEQ ID NO: 2 (96% = 268x100/279; SEQ ID NO: 2 has 279 nucleotides).  Since expression of a polynucleotide requires a promoter, and since the engineered Methylobacterium extorquens of Lim et al. comprises a gene that encodes the A. terreus aconitate decarboxylase, and was expressed via an expression plasmid, it follows that the polynucleotide encoding the A. terreus aconitate decarboxylase would have to be operably linked to a promoter.  Therefore, the engineered Methylobacterium extorquens of Lim et al. anticipates the instant claims as written/interpreted.


SEQ ID NO:1
RESULT 1
MH298057
LOCUS       MH298057                1473 bp    mRNA    linear   PLN 19-MAY-2018
DEFINITION  Aspergillus terreus cis-aconitic acid decarboxylase mRNA, complete
            cds.
ACCESSION   MH298057
VERSION     MH298057.1
KEYWORDS    .
SOURCE      Aspergillus terreus
  ORGANISM  Aspergillus terreus
            Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina;
            Eurotiomycetes; Eurotiomycetidae; Eurotiales; Aspergillaceae;
            Aspergillus.
REFERENCE   1  (bases 1 to 1473)
  AUTHORS   Zhao,C., Chen,S. and Fang,H.
  TITLE     Consolidated bioprocessing of lignocellulosic biomass to itaconic
            acid by metabolically engineering Neurospora crassa
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 1473)
  AUTHORS   Zhao,C., Chen,S. and Fang,H.

  JOURNAL   Submitted (04-MAY-2018) College of Life Sciences, Northwest A&F
            University, 22 Xinong Road, Yangling, Shaanxi 712100, China
COMMENT     ##Assembly-Data-START##
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..1473
                     /organism="Aspergillus terreus"
                     /mol_type="mRNA"
                     /db_xref="taxon:33178"
     CDS             1..1473
                     /EC_number="4.1.1.6"
                     /codon_start=1
                     /product="cis-aconitic acid decarboxylase"
                     /protein_id="AWK21941.1"
                     /translation="MTKQSADSNAKSGVTSEICHWASNLATDDIPSDVLERAKYLILD
                     GIACAWVGARVPWSEKYVQATMSFEPPGACRVIGYGQKLGPVAAAMTNSAFIQATELD
                     DYHSEAPLHSASIVLPAVFAASEVLAEQGKTISGIDVILAAIVGFESGPRIGKAIYGS
                     DLLNNGWHCGAVYGAPAGALATGKLLGLTPDSMEDALGIACTQACGLMSAQYGGMVKR
                     VQHGFAARNGLLGGLLAHGGYEAMKGVLERSYGGFLKMFTKGNGREPPYKEEEVVAGL
                     GSFWHTFTIRIKLYACCGLVHGPVEAIENLQGRYPELLNRANLSNIRHVHVQLSTASN
                     SHCGWIPEERPISSIAGQMSVAYILAVQLVDQQCLLSQFSEFDDNLERPEVWDLARKV
                     TSSQSEEFDQDGNCLSAGRVRIEFNDGSSITESVEKPLGVKEPMPNERILHKYRTLAG
                     SVTDESRVKEIEDLVLGLDRLTDISPLLELLNCPVKSPLV"

  Query Match             71.8%;  Score 1057;  DB 284;  Length 1473;
  Best Local Similarity   82.3%;  
  Matches 1213;  Conservative    0;  Mismatches  260;  Indels    0;  Gaps    0;

Qy          1 ATGACCAAGCAGTCCGCCGATTCGAACGCCAAGTCGGGCGTCACGAGCGAGATCTGCCAC 60
              |||||||||||||||||||| |||||||||||||||||||| ||    || || ||||||
Db          1 ATGACCAAGCAGTCCGCCGACTCGAACGCCAAGTCGGGCGTGACCTCGGAAATATGCCAC 60

Qy         61 TGGGCCTCGAACCTGGCCACCGACGATATCCCCTCCGACGTGCTGGAACGCGCGAAGTAC 120
              |||||||| ||||| ||||||||||| ||||||  ||||||||| || ||||| ||||||
Db         61 TGGGCCTCCAACCTTGCCACCGACGACATCCCCAGCGACGTGCTTGAGCGCGCCAAGTAC 120

Qy        121 CTGATCCTTGACGGCATCGCCTGCGCCTGGGTCGGCGCACGAGTGCCCTGGAGCGAGAAG 180
              || ||||| ||||| ||||||||||||||||| || || || || ||||||   ||||||
Db        121 CTTATCCTGGACGGTATCGCCTGCGCCTGGGTGGGTGCCCGCGTCCCCTGGTCGGAGAAG 180

Qy        181 TACGTCCAGGCAACGATGAGCTTCGAGCCGCCGGGCGCGTGCCGCGTCATCGGGTACGGC 240
              || |||||||| || |||   |||||||| || || |||||| | || ||||| ||||| 
Db        181 TATGTCCAGGCCACCATGTCGTTCGAGCCCCCCGGTGCGTGCAGGGTAATCGGCTACGGT 240

Qy        241 CAGAAGCTGGGGCCGGTGGCCGCCGCTATGACGAACTCGGCCTTCATCCAGGCGACCGAG 300
              |||||  | || || ||||||||||| ||||| ||||| |||||||||||||| ||||||
Db        241 CAGAAATTAGGTCCCGTGGCCGCCGCCATGACCAACTCCGCCTTCATCCAGGCCACCGAG 300

Qy        301 CTCGACGACTACCACTCCGAAGCACCGCTGCATTCCGCCTCGATCGTCCTCCCGGCCGTC 360
               | ||||||||||||  ||| || ||  ||||   ||||   ||||| || || ||||||
Db        301 TTGGACGACTACCACAGCGAGGCCCCCTTGCACAGCGCCAGCATCGTGCTTCCCGCCGTC 360

Qy        361 TTCGCGGCCAGTGAGGTGTTGGCCGAGCAGGGCAAGACCATCTCCGGCATCGACGTGATC 420
              ||||| |||   |||||||||||||||||||||||||||||||| || ||||||||||||
Db        361 TTCGCCGCCTCGGAGGTGTTGGCCGAGCAGGGCAAGACCATCTCGGGTATCGACGTGATC 420

Qy        421 CTCGCTGCGATCGTAGGCTTCGAGTCCGGCCCCAGGATCGGCAAGGCCATCTACGGCTCG 480
              || || || ||||| || |||||||| || ||||||||||||||||||||||||||||||
Db        421 CTGGCCGCCATCGTGGGTTTCGAGTCGGGTCCCAGGATCGGCAAGGCCATCTACGGCTCG 480

Qy        481 GACCTCCTGAACAACGGCTGGCACTGCGGGGCCGTCTACGGTGCCCCGGCGGGCGCCCTG 540
              ||| | ||||||||||||||||||||||| ||||||||||||||||| || |||||||||
Db        481 GACTTGCTGAACAACGGCTGGCACTGCGGCGCCGTCTACGGTGCCCCCGCCGGCGCCCTG 540

Qy        541 GCGACGGGCAAGCTCCTCGGCCTGACGCCGGACTCCATGGAAGATGCCTTAGGTATCGCC 600
              || || ||||||||  | || || || || |||  |||||| || ||| | |||||||||
Db        541 GCCACCGGCAAGCTGTTGGGTCTTACCCCCGACAGCATGGAGGACGCCCTGGGTATCGCC 600

Qy        601 TGCACCCAGGCCTGCGGCCTGATGTCGGCGCAGTACGGCGGCATGGTCAAGCGCGTCCAG 660

Db        601 TGCACCCAGGCCTGCGGTCTGATGTCGGCCCAGTACGGCGGCATGGTGAAGCGCGTCCAG 660

Qy        661 CACGGGTTCGCCGCTAGGAACGGGTTGCTTGGCGGCCTCCTGGCCCACGGTGGTTACGAG 720
              ||||| ||||||||  | |||||  |  | ||||| || || |||||||| |||||||||
Db        661 CACGGTTTCGCCGCCCGCAACGGTCTTTTGGGCGGTCTTCTTGCCCACGGCGGTTACGAG 720

Qy        721 GCGATGAAGGGCGTGCTGGAGCGCTCTTACGGCGGCTTCCTGAAGATGTTCACCAAGGGC 780
              || |||||||| ||||| |||||||| ||||| || ||||| ||||||||||||||||||
Db        721 GCCATGAAGGGTGTGCTTGAGCGCTCCTACGGTGGTTTCCTCAAGATGTTCACCAAGGGC 780

Qy        781 AACGGACGGGAGCCGCCCTACAAAGAGGAAGAGGTCGTCGCGGGCCTGGGCAGCTTCTGG 840
              |||||  ||||||| ||||||||||| ||||||||||| || ||  |||||   ||||||
Db        781 AACGGTAGGGAGCCCCCCTACAAAGAAGAAGAGGTCGTGGCCGGTTTGGGCTCGTTCTGG 840

Qy        841 CACACCTTCACGATTCGGATCAAGCTCTATGCGTGCTGCGGCTTGGTGCACGGTCCGGTT 900
              ||||||||||| || || |||||| | || || |||||||| ||||| |||||||| || 
Db        841 CACACCTTCACCATCCGCATCAAGTTATACGCCTGCTGCGGTTTGGTCCACGGTCCCGTG 900

Qy        901 GAGGCCATCGAGAACCTCCAGGGCCGCTACCCGGAACTCCTGAACCGCGCCAACCTGTCC 960
              ||||||||||||||||| ||||| || ||||| ||  | || ||| | |||||||| || 
Db        901 GAGGCCATCGAGAACCTTCAGGGTCGATACCCCGAGTTGCTTAACAGGGCCAACCTCTCG 960

Qy        961 AACATCCGGCATGTCCACGTCCAGCTGAGCACCGCCTCGAACTCGCATTGCGGCTGGATC 1020
              |||||| |||| ||||| || ||||| ||||||||||| |||||||| ||||||||||| 
Db        961 AACATCAGGCACGTCCATGTGCAGCTTAGCACCGCCTCCAACTCGCACTGCGGCTGGATA 1020

Qy       1021 CCCGAGGAGCGTCCGATCTCGTCCATTGCCGGCCAGATGTCGGTGGCGTATATCCTGGCG 1080
              ||||| ||| | || ||||| || || ||||| ||||||   ||||| || ||||| || 
Db       1021 CCCGAAGAGAGGCCCATCTCCTCGATCGCCGGTCAGATGAGCGTGGCCTACATCCTTGCC 1080

Qy       1081 GTGCAGCTCGTCGACCAGCAGTGCCTGCTCAGCCAGTTCTCGGAGTTCGATGACAACCTT 1140
              |||||| | || ||||||||||||||  |    |||||||| |||||||| |||||||||
Db       1081 GTGCAGTTGGTGGACCAGCAGTGCCTTTTGTCGCAGTTCTCCGAGTTCGACGACAACCTT 1140

Qy       1141 GAGCGGCCTGAAGTCTGGGACCTCGCCCGCAAGGTCACCTCCTCGCAGAGCGAGGAGTTC 1200
              ||| |||| || || |||||| | ||| | ||||| |||||||||||||||||||| || 
Db       1141 GAGAGGCCCGAGGTGTGGGACTTGGCCAGGAAGGTGACCTCCTCGCAGAGCGAGGAATTT 1200

Qy       1201 GACCAGGACGGCAACTGCCTCAGCGCAGGCCGCGTGAGGATCGAGTTCAACGACGGCTCC 1260
              ||||||||||| |||||| |   ||| ||  | ||| | |||||||||||||||||   |
Db       1201 GACCAGGACGGTAACTGCTTGTCCGCCGGTAGGGTGCGCATCGAGTTCAACGACGGTAGC 1260

Qy       1261 TCCATCACGGAATCGGTCGAGAAGCCCCTGGGCGTCAAGGAGCCGATGCCGAACGAGCGC 1320
              || ||||| || || || ||||||||| ||||||||||||| || ||||| |||||| | 
Db       1261 TCGATCACCGAGTCCGTGGAGAAGCCCTTGGGCGTCAAGGAACCCATGCCCAACGAGAGG 1320

Qy       1321 ATCCTGCACAAGTACCGCACGCTGGCGGGTTCGGTCACGGACGAGTCCCGCGTCAAGGAG 1380
              ||| ||||||||||| | || || || || || ||||| |||||||| ||||| || || 
Db       1321 ATCTTGCACAAGTACAGGACCCTTGCCGGCTCCGTCACCGACGAGTCGCGCGTGAAAGAA 1380

Qy       1381 ATCGAGGATCTCGTGCTGGGCCTGGATCGCCTCACCGACATCTCACCGCTTCTCGAGCTG 1440
              |||||||| || ||| ||||  ||||  | || |||||||||   || ||||| ||||||
Db       1381 ATCGAGGACCTTGTGTTGGGTTTGGACAGGCTTACCGACATCAGCCCCCTTCTTGAGCTG 1440

Qy       1441 CTCAACTGCCCGGTCAAGAGCCCGCTGGTGTGA 1473
               | |||||||| ||||||||||| || || |||
Db       1441 TTGAACTGCCCCGTCAAGAGCCCCCTCGTCTGA 1473


SEQ ID NO: 2
RESULT 1
AF287907/c
LOCUS       AF287907                6320 bp    DNA     linear   BCT 14-JUL-2016
DEFINITION  Methylobacterium extorquens putative ribosomal protein L32,
            putative regulator for granule-associated proteins (phaR),
            beta-ketothiolase (phaA), acetoacetyl-CoA reductase (phaB), and
            putative layroyl acyltransferase genes, complete cds; and putative
            aminopeptidase gene, partial cds.
ACCESSION   AF287907
VERSION     AF287907.1

SOURCE      Methylorubrum extorquens AM1
  ORGANISM  Methylorubrum extorquens AM1
            Bacteria; Proteobacteria; Alphaproteobacteria; Rhizobiales;
            Methylobacteriaceae; Methylorubrum.
REFERENCE   1  (bases 1 to 6320)
  AUTHORS   Korotkova,N. and Lidstrom,M.E.
  TITLE     Connection between poly-beta-hydroxybutyrate biosynthesis and
            growth on C(1) and C(2) compounds in the methylotroph
            Methylobacterium extorquens AM1
  JOURNAL   J. Bacteriol. 183 (3), 1038-1046 (2001)
   PUBMED   11208803
REFERENCE   2  (bases 1 to 6320)
  AUTHORS   Korotkova,N. and Lidstrom,M.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (14-JUL-2000) Chemical Engineering, University of
            Washington, Box 351750, Seattle, WA 98195, USA
FEATURES             Location/Qualifiers
     source          1..6320
                     /organism="Methylorubrum extorquens AM1"
                     /mol_type="genomic DNA"
                     /strain="AM1"
                     /db_xref="taxon:272630"
     CDS             476..664
                     /note="ORF1"
                     /codon_start=1
                     /transl_table=11
                     /product="putative ribosomal protein L32"
                     /protein_id="AAK11534.1"
                     /translation="MAVPKRKTSPSRRGMRRSADALKAPTYVEDKDSGELRRPHHIDL
                     KTGMYRGRQVLKVKSAEA"
     gene            complement(1216..1854)
                     /gene="phaR"
     CDS             complement(1216..1854)
                     /gene="phaR"
                     /note="ORF2"
                     /codon_start=1
                     /transl_table=11
                     /product="putative regulator for granule-associated
                     proteins"
                     /protein_id="AAK11535.1"
                     /translation="MSEAGGVATMAENGRAHQTVIKKYANRRLYHTGTSTYVTLEDLA
                     TMVQNGEDFIVYDARSGDDITRSVLTQIIFEQENKAGDDNLLPVAFLRQLIRFYGDSM
                     RTMVPSFLEFSMANFAKDQDGLREKMAQSFGPSAFQQALQEQVRANMTFFGDAMKMFT
                     GGFGPGGPPPGTIPAAPPASAPTPAVSGPADLDELKKQMAEMQARLESLARK"
     gene            2153..3334
                     /gene="phaA"
     CDS             2153..3334
                     /gene="phaA"
                     /EC_number="2.3.1.16"
                     /codon_start=1
                     /transl_table=11
                     /product="beta-ketothiolase"
                     /protein_id="AAK11536.1"
                     /translation="MAASEDIVIVGAARTPVGSFAGAFGSVPAHELGATAIKAALERA
                     GVSPDDVDEVIFGQVLTAAAGQNPARQAAIA AGIPEKATAWGLNQVCGSGLRTVAVGM
                     QQIANGRQGDRGRRQESMSLSPHAQYLRGGQKMGDLKLVDTMIKDGLWDAFNGYHMGQ
                     TAENVAQAFQLTREQQDQFAVRSQNKAEAARKEGRFKEEIVPVTVKGRKGDTVVDTDE
                     YIRDGATVEAMAKLKPAFAKDGTVTAANASGLNDGAAALVLMSASEAERRGITPLARI
                     VSWATAGVDPKVMGTGPIPASRKALEKAGWKPADLDLIEANEAFAAQGMAVNKDMGWD
                     DEKVNVNGGAIA IGHPIGASGARVLITLLHELKRRDAKKGLATLCIGGGMGVAMCVER
                     V"
     gene            3603..4331
                     /gene="phaB"
     CDS             3603..4331
                     /gene="phaB"
                     /EC_number="1.1.1.36"
                     /codon_start=1
                     /transl_table=11
                     /product="acetoacetyl-CoA reductase"
                     /protein_id="AAK11537.1"

                     FKAETGIPVFKFDVGDLASCEAGIKAIEAELGPIDILVNNAGITRDGAFHKMTFEKWQ
                     AVIRTNLDSMFTCTRPLIEGMRSRNFGRIIIISSINGQKGQAGQTNYSAAKAGVIGFA
                     KALAQESASKGVTVNVVAPGYIATEMVMAVPEDIRNKIISTIPTGRLGEADEIAHAVE
                     YLASDEAGFVNGSTLTINGGQHFV"
     CDS             4582..5460
                     /note="ORF3"
                     /codon_start=1
                     /transl_table=11
                     /product="putative layroyl acyltransferase"
                     /protein_id="AAK11538.1"
                     /translation="MLGTDRASAAGGRLVRLIGPFLPSHRTAMDNLRAAYPKEDERRL
                     RAIA LEAWDNLGRTGAEYAHLDTIFDYDPENLATQRMEVRGLEQFFAIRDDGQPGLIF
                     SAHLANWELPAICAEKFGLETTAVFRPPNNPAAAQLVQEVRRKTMGGLAASGPGAVFA
                     MQGVVERGGHLGQLIDQHFTRGVVVTFFGRPVLVNPLLGKLARHHDCPVHGARVVRKG
                     GGRFLLELTPPLDLPRGPDGLIEVQGAMQAMTRVIEGWVREHPGQWLWMHRRWRPKML
                     PKGTLPVQPAGEAQST"
     CDS             complement(5489..>6320)
                     /note="ORF4"
                     /codon_start=2
                     /transl_table=11
                     /product="putative aminopeptidase"
                     /protein_id="AAK11539.1"
                     /translation="AGFSTNWTIVSAATKPWARTVFPDLPEDEAVARLWDAVFSASRI
                     DGPDPVAAWGTHNRDLARRTERLNGARFSALRFRGPGTDLTVGLADDHEWCGGATTAK
                     NGIVCNANIPTEEVFTTPHRARVEGYVASPKPLSYQGTLIDDIRVRFAEGRIVEANAR
                     TGSDVLAKVLDTDEGAARLGEVALVPASSAISASGLLFYNTLYDENAASHIALGQAYS
                     KCFRNGGDGLSESDLAERGANRSLIHIDWMIGSAEIDVDGITASGEALPVMRRGEWAD
                     "

  Query Match             96.1%;  Score 268;  DB 1;  Length 6320;
  Best Local Similarity   100.0%;  
  Matches  268;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCCGAGAACGGCAGGGCGCATCAGACCGTCATCAAGAAGTACGCCAATCGCCGGCTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1827 ATGGCCGAGAACGGCAGGGCGCATCAGACCGTCATCAAGAAGTACGCCAATCGCCGGCTC 1768

Qy         61 TATCACACCGGCACCTCCACCTACGTCACGCTCGAAGACCTCGCGACGATGGTGCAGAAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1767 TATCACACCGGCACCTCCACCTACGTCACGCTCGAAGACCTCGCGACGATGGTGCAGAAC 1708

Qy        121 GGCGAAGACTTCATCGTCTACGACGCACGCTCGGGCGACGACATCACCCGCTCGGTGCTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1707 GGCGAAGACTTCATCGTCTACGACGCACGCTCGGGCGACGACATCACCCGCTCGGTGCTG 1648

Qy        181 ACGCAGATCATCTTCGAGCAGGAGAACAAGGCCGGCGACGACAATCTGCTGCCGGTGGCC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1647 ACGCAGATCATCTTCGAGCAGGAGAACAAGGCCGGCGACGACAATCTGCTGCCGGTGGCC 1588

Qy        241 TTCCTGCGGCAGCTGATCCGCTTCTACG 268
              ||||||||||||||||||||||||||||
Db       1587 TTCCTGCGGCAGCTGATCCGCTTCTACG 1560



Claims 1-2, 4-8, 10 remain rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shetty et al. (US Publication No. 2015/0315599, published 11/5/2015) as evidenced by Korotkova et al. (GenBank accession number AF287907, 3/18/2005), Sonntag et al. (Metabolic Engineering 32:82-94, 2015) and Zhao et al. (GenBank accession number MH298057, 5/19/2018). 
The evidentiary reference by Zhao et al. is necessitated by amendment.   This rejection is maintained for the reasons of record and those set forth below.
Applicant requests reconsideration because the cited reference does not explicitly disclose a recombinant cell having the polynucleotide of SEQ ID NO: 1.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Claims 1-2, 4-8, 10 as amended are directed in part to a recombinant M. extorquens AM1 cell that comprises a polynucleotide having at least 80% sequence identity with the polynucleotide of SEQ ID NO: 1 that encodes an Aspergillus terreus cis-aconitate decarboxylase and a polynucleotide that comprises SEQ ID NO: 2, wherein the recombinant M. extorquens AM1 cell can produce itaconic acid from methanol, wherein the polynucleotide that encodes an Aspergillus terreus cis-aconitate decarboxylase is operably linked to a promoter having any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
As previously indicated,  Shetty et al. teach the production of different metabolites in engineered methylotrophs that can convert C1 compounds such as formate and methanol to organic carbon-based products of interest (Abstract). Shetty et al. teach engineered methylotrophs that produce itaconic acid by introducing genes that encode enzymes of the itaconate biosynthesis pathway, including the Aspergillus terreus cis-aconitate decarboxylase (pages 17-18, paragraph [0132]; page 12, paragraph 97).  Shetty et al. teach Methylobacterium extorquens (also called Methylorubrum extorquens) and Methylobacterium extorquens AM1 (page 13, paragraph [0104]; page 4, paragraph [0041]).  As evidenced by Zhao et al., the polynucleotide encoding the Aspergillus terreus cis-aconitate decarboxylase of Shetty et al. has 82.3% sequence identity with the polynucleotide of SEQ ID NO: 1 (82.3% = 1213x100/1473; SEQ ID NO: 1 has 1473 nucleotides).  See alignment above. As known in the art and evidenced by Sonntag et al., M. extorquens is a methanol consuming bacterium, which is one of the best studied methylotrophs (page 83, left column, 4th paragraph). Therefore, the M. extorquens cell of Shetty et al. can use methanol as a carbon substrate for producing itaconic acid. M. extorquens endogenously comprises a polynucleotide that has nucleotides 1-262 of SEQ ID NO: 2 as evidenced by Korotkova et al.  Thus, the Methylobacterium extorquens of Shetty et al. endogenously comprises a polynucleotide which is a variant of the polynucleotide of SEQ ID NO: 2 having 96% sequence identity with the polynucleotide of SEQ ID NO: 2 (96% = 268x100/279; SEQ ID NO: 2 has 279 nucleotides).   See alignment above.  As such, the engineered Methylobacterium extorquens of Shetty et al. comprises a polynucleotide which is a variant of the polynucleotide of SEQ ID NO: 1 having at least 80% sequence identity with the polynucleotide of SEQ ID NO: 1 and a variant of the polynucleotide of SEQ ID NO: 2 having at least 80% sequence identity with the polynucleotide of SEQ ID NO:  2.  Since expression of a polynucleotide requires a promoter, and since the engineered Methylobacterium extorquens of Shetty et al. comprises a gene that encodes the A. terreus aconitate decarboxylase, it follows that the polynucleotide encoding the A. terreus aconitate decarboxylase would have to be operably linked to a promoter.  Therefore, the engineered Methylobacterium extorquens of Shetty et al. still anticipate the instant claims as written/interpreted.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (Engineering methylotrophic bacteria for the production of itaconic acid from renewable simple carbon sources; M68 poster presented on May 1, 2017 at the 39th Symposium on Biotechnology for Fuels and Chemicals, San Francisco, CA) as evidenced by Korotkova et al. (GenBank accession number AF287907, 3/18/2005) and Zhao et al. (GenBank accession number MH298057, 5/19/2018) in view of Marx et al. (Microbiology 147:2065-2075, 2011).
The teachings of Lim et al., Korotkova et al., and Zhao et al. have been discussed above.  Lim et al. do not explicitly teach a promoter that has at least 80% sequence identity with the nucleic acid of SEQ ID NO: 3.  Marx et al. teach the development of vectors for use in methylotrophs, including in M. extorquens AM1 (Abstract; page 2066, left column, second full paragraph).  Marx et al. teach the use of the PmxaF promoter in their vectors including in vector pCM160 (Table 1; page 2069, right column, Construction of facile expression vectors specifically developed for use in M. extorquens AM1; page 2070, left column, Figure 4; page 2070, right column, lines 10-14; page 2073, left column, second full paragraph).  The PmxaF promoter comprises SEQ ID NO: 3 as shown in the alignment below. 
Claim 9 is directed in part to the recombinant cell of claim 1 wherein the nucleic acid encoding the cis-aconitic acid decarboxylase is operably linked to a promote that comprises SEQ ID NO: 3.  
mxaF promoter that comprises SEQ ID NO: 3 of Marx et al. to express the nucleic acid encoding the cis-aconitic acid decarboxylase  in the Methylobacterium extorquens AM1 cell of Lim et al.  A person of ordinary skill in the art is motivated to use the PmxaF promoter because this promoter has been successfully used in plasmids specifically designed for use with Methylobacterium extorquens AM1 cells.  One of ordinary skill in the art has a reasonable expectation of success at using the PmxaF promoter because this promoter has been previously used to express recombinant proteins in Methylobacterium extorquens AM1 cells as evidenced by Marx et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

RESULT 4
AF327717
LOCUS       AF327717                7974 bp    DNA     circular SYN 25-NOV-2003
DEFINITION  Cloning vector pCM160, complete sequence.
ACCESSION   AF327717
VERSION     AF327717.1
KEYWORDS    .
SOURCE      Cloning vector pCM160
  ORGANISM  Cloning vector pCM160
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 7974)
  AUTHORS   Marx,C.J. and Lidstrom,M.E.
  TITLE     Development of improved versatile broad-host-range vectors for use
            in methylotrophs and other Gram-negative bacteria
  JOURNAL   Microbiology 147 (Pt 8), 2065-2075 (2001)
   PUBMED   11495985
REFERENCE   2  (bases 1 to 7974)
  AUTHORS   Marx,C.J. and Lidstrom,M.E.
  TITLE     Direct Submission
  JOURNAL   Submitted (12-DEC-2000) Microbiology, University of Washington, Box
            357242, Seattle, WA 98195, USA
FEATURES             Location/Qualifiers
     source          1..7974
                     /organism="Cloning vector pCM160"
                     /mol_type="other DNA"
                     /db_xref="taxon:163916"
                     /note="constructed by ligating together the 2.4 kb
                     NotI-EcoRI region of pCM80 containing PmxaF with the 5.6
                     kb NotI-EcoRI region of pCM66 containing the kanamycin
                     resistance cassette"
     rep_origin      4..712
                     /note="oriV; IncP origin of replication"
     rep_origin      1180..1735
                     /note="colE1"
     regulatory      2017..2072
                     /regulatory_class="promoter"
                     /note="Plac; lac operon promoter/operator"
     regulatory      2118..2435
                     /regulatory_class="promoter"
                     /note="PmxaF; Methylobacterium extorquens mxa operon
                     promoter"
     gene            2458..2781
                     /gene="lacZa"
     CDS             2458..2781
                     /gene="lacZa"
                     /note="beta-galactosidase alpha peptide"
                     /codon_start=1
                     /transl_table=11
                     /product="LacZ"
                     /protein_id="AAK73410.1"
                     /translation="MTMITPSLHACRSTLEDPRVPSSNSLAVVLQRRDWENPGVTQLN
                     RLAAHPPFASWRNSEEARTDRPSQQLRSLNGEWRLMRYFLLTHLCGISHRIWCTLSTI
                     CSDAA"
     gene            complement(4412..5227)
                     /gene="kan"
     CDS             complement(4412..5227)
                     /gene="kan"
                     /function="kanamycin resistance"
                     /codon_start=1
                     /transl_table=11
                     /product="Kan"
                     /protein_id="AAK73411.1"
                     /translation="MSHIQRETSCSRPRLNSNMDADLYGYKWARDNVGQSGATIYRLY
                     GKPDAPELFLKHGKGSVANDVTDEMVRLNWLTEFMPLPTIKHFIRTPDDAWLLTTAIP
                     GKTAFQVLEEYPDSGENIVDALAVFLRRLHSIPVCNCPFNSDRVFRLAQAQSRMNNGL
                     VDASDFDDERNGWPVEQVWKEMHKLLPFSPDSVVTHGDFSLDNLIFDEGKLIGCIDVG
                     RVGIADRYQDLAILWNCLGEFSPSLQKRLFQKYGIDNPDMNKLQFHLMLDEFF"
     gene            complement(5899..7047)
                     /gene="trfA"
     CDS             complement(5899..7047)
                     /gene="trfA"
                     /function="trans-acting replication"
                     /codon_start=1
                     /transl_table=11
                     /product="TrfA"
                     /protein_id="AAK73412.1"
                     /translation="MNRTFDRKAYRQELIDAGFSAEDAETIASRTVMRAPRETFQSVG
                     SMVQQATAKIERDSVQLAPPALPAPSAAVERSRRLEQEAAGLAKSMTIDTRGTMTTKK
                     RKTAGEDLAKQVSEAKQAALLKHTKQQIKEMQLSLFDIAPWPDTMRAMPNDTARSALF
                     TTRNKKIPREALQNKVIFHVNKDVKITYTGVELRADDDELVWQQVLEYAKRTPIGEPI
                     TFTFYELCQDLGWSINGRYYTKAEECLSRLQATAMGFTSDRVGHLESVSLLHRFRVLD
                     RGKKTSRCQVLIDEEIVVLFAGDHYTKFIWEKYRKLSPTARRMFDYFSSHREPYPLKL
                     ETFRLMCGSDSTRVKKWREQVGEACEELRGSGLVEHAWVNDDLVHCKR"
     oriT            7229..7967
                     /note="IncP origin of transfer"
     gene            complement(7574..7690)
                     /gene="traJ'"
     CDS             complement(7574..7690)
                     /gene="traJ'"
                     /note="truncated oriT-recognizing protein"
                     /codon_start=1
                     /transl_table=11
                     /product="TraJ'"
                     /protein_id="AAK73413.1"
                     /translation="MADETKPTRKGSPPIKVYCLPDERRAIEEKAAAAGMSL"

  Query Match             100.0%;  Score 40;  DB 307;  Length 7974;
  Best Local Similarity   100.0%;  
  Matches   40;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCTAAAGACATCGCGTCCAATCAAAGCCTAGAAAATATAG 40
              ||||||||||||||||||||||||||||||||||||||||
Db       2267 GCTAAAGACATCGCGTCCAATCAAAGCCTAGAAAATATAG 2306



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US Publication No. 2015/0315599, published 11/5/2015) as evidenced by Korotkova et al. (GenBank accession number . 
The teachings of Shetty et al., Korotkova et al., Sonntag et al. and Zhao et al. have been discussed above.  Shetty et al. do teach a promoter that has at least 80% sequence identity with the nucleic acid of SEQ ID NO: 3.  Marx et al. teach the development of vectors for use in methylotrophs, including in M. extorquens AM1 (Abstract; page 2066, left column, second full paragraph).  Marx et al. teach the use of the PmxaF promoter in their vectors including in vector pCM160 (Table 1; page 2069, right column, Construction of facile expression vectors specifically developed for use in M. extorquens AM1; page 2070, left column, Figure 4; page 2070, right column, lines 10-14; page 2073, left column, second full paragraph).  The PmxaF promoter comprises SEQ ID NO: 3 as shown in the alignment above. 
Claim 9 is directed in part to the recombinant cell of claim 1 wherein the nucleic acid encoding the cis-aconitic acid decarboxylase is operably linked to a promote that comprises SEQ ID NO: 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the PmxaF promoter that comprises SEQ ID NO: 3 of Marx et al. to express the nucleic acid encoding the cis-aconitic acid decarboxylase  in the Methylobacterium extorquens AM1 cell of Shetty et al.  A person of ordinary skill in the art is motivated to use the PmxaF promoter because this promoter has been and successfully used in plasmids specifically designed for use with Methylobacterium extorquens AM1 cells.  One of ordinary skill in the art has a reasonable expectation of success at using the PmxaF promoter because this promoter has been previously used to express recombinant proteins in Methylobacterium extorquens AM1 cells as evidenced by Marx et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
April 14, 2021